Opinion by
Johnson, J.
At the trial it was stipulated that cask No. 7864 was landed in bad order and upon examination was found to contain 31 wrapped packages, whereas the invoiced quantity of the cask indicated that 51 packages were shipped; that the 20 packages reported short by the inspector were not received in any other package covered by the entry; and that the issues herein are the same as those the subject of United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352). In accordance with stipulation and following the decision cited it was held that duty is not assessable upon said 20 packages of chinaware figures indicated as short in the report of the discharging inspector. The protest was sustained to this extent.